Filed 9/30/97 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA

1997 ND 185









Denise Laney,	Plaintiff and Appellee



v.



Shawn Uecker,	Defendant and Appellant







Civil No. 970076

Appeal from the District Court for Mercer County, South Central Judicial District, the Honorable James M. Vukelic, Judge.

AFFIRMED.

Per Curiam.

Richard B. Baer (argued), of Richard B. Baer, P.C., 1003 E. Interstate Ave., P.O. Box 1221, Bismarck, N.D. 58502-1221, for defendant and appellant.

R. Rick Maixner (argued), of Schmitz, Moench & Schmidt, 222 North 4th Street, P.O. Box 2076, Bismarck, N.D. 58502-2076, for plaintiff and appellee.

Laney v. Uecker

Civil No. 970076

PER CURIAM.

[¶1]	Shawn Uecker appeals from the trial court judgment awarding Denise Laney custody of their minor child.  The trial court’s custody determination is a finding of fact which will not be set aside on appeal unless it is clearly erroneous.  
Huesers v. Huesers
, 1997 ND 33, ¶6, 560 N.W.2d 219; 
Ternes v. Ternes
, 555 N.W.2d 355, 357 (N.D. 1996).  We conclude the trial court’s custody determination was not clearly erroneous.  The judgment is affirmed under Rule 35.1(a)(2), N.D.R.App.P.

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

William A. Neumann

Dale V. Sandstrom

Herbert L. Meschke